DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, respectively, of US Patent 11,004,371.  Limitations of the present invention and corresponding US Patent 11,004,371 are listed in the following table for claims 1-18.  Please see below.

Present Application: 17/213,355
U.S. Patent 11,004,371
Claim 1, A display device comprising:
a display area that includes a plurality of pixels and a plurality of data lines connected to the pixels;
a hole area disposed within the display area;
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other;
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line;
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line; and
a test controller configured to electrically connect the first detection receiving line to one of the plurality of data lines and the second detection receiving line to another one  of the plurality of the data lines.
Claim 1, A display device comprising:
a display area that includes a plurality of pixels and a plurality of data lines connected to the pixels;
a hole area disposed within the display area;
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other;
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving fine connected to the second end of the hole crack detection line;
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line; and
a test controller configured to electrically connect the first detection receiving line to a first data line  of the plurality of data lines and the second detection receiving line to a second data line  of the plurality of the data lines.
Claim 2, The display device of claim 1, further comprising:
a test voltage line that includes a first end connected to the first detection transfer line and a second end connected to the second detection transfer line.
Claim 2, The display device of claim 1, further comprising:
a test voltage line that includes a first end connected to the first detection transfer line and a second end connected to the second detection transfer line.
Claim 3, The display device of claim 2, wherein:
the test controller includes a plurality of test transistors connected to the data lines;
first electrodes of the test transistors are connected to the respective data lines; and
the test transistors further including second electrodes;
wherein a second electrode of a first bright-line transistor of the plurality of test transistors is connected with the first detection receiving line, and a second electrode of a second bright-line transistor of the plurality of test transistors is connected with the second detection receiving line.
Claim 3, The display device of claim 2, wherein:
the test controller includes a plurality of test transistors connected to the data lines;
first electrodes of the test transistors are connected to the respective data lines; and
the test transistors further including second electrodes;
wherein a second electrode of a first bright-line transistor of the plurality of test transistors is connected with the first detection receiving line, and a second electrode of a second bright-line transistor of the plurality of test transistors is connected with the second detection receiving line.
Claim 4, The display device of claim 3, wherein each of the second electrodes of the test transistors are connected with the test voltage line except for the second electrode of the first bright-line transistor and the second electrode of the second bright-line transistor.
Claim 4, The display device of claim 3, wherein each of the second electrodes of the test transistors are connected with the test voltage line except for the second electrode of the first bright-line transistor and the second electrode of the second bright-line transistor.
Claim 5, The display device of claim 3, wherein:
pixels connected to a data line connected to the first bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a first bright line; and
pixels connected to another data line  connected to the second bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a second bright line.
Claim 5, The display device of claim 3, wherein:
pixels connected to the first data line  connected to the first bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a first bright line; and
pixels connected to the second data line  connected to the second bright-line transistor are configured to emit light when a crack occurs in the hole crack detection line to display a second bright line.
Claim 6, The display device of claim 5, wherein the first bright line and the second bright line are disposed at a central portion of the display area.
Claim 6, The display device of claim 5, wherein the first bright line and the second bright line are disposed at a central portion of the display area.
Claim 7, The display device of claim 3, wherein:
the first detection transfer line is connected to a first test pad to which a first test voltage is applied; and
the second detection transfer line is connected to a second test pad to which a second test voltage is applied.
Claim 7, The display device of claim 3, wherein:
the first detection transfer line is connected to a first test pad to which a first test voltage is applied; and
the second detection transfer line is connected to a second test pad to which a second test voltage is applied.
Claim 8, The display device of claim 7, further comprising:
a detection control line configured to have a first end connected to a third test pad and a second end connected to a gate electrode of each of the plurality of test transistors.
Claim 8, The display device of claim 7, further comprising:
a detection control line configured to have a first end connected to a third test pad and a second end connected to a gate electrode of each of the plurality of test transistors.
Claim 9, The display device of claim 8, further comprising: 
a third detection line which includes a first end that is connected to a fourth test pad, wherein the third detection line is configured to extend along an edge of a first side of the display area and return to connect a second electrode of a third bright-line transistor included in the test transistors; and
a fourth detection line configured to have a first end that is connected to a fifth test pad, wherein the fourth detection line is configured to extend along an edge of a second side of the display area and return to connect to a second electrode of a fourth bright-line transistor included in the test transistors.
Claim 9, The display device of claim 8, further comprising: 
a third detection line which includes a first end that is connected to a fourth test pad, wherein the third detection line is configured to extend along an edge of a first side of the display area and return to connect a second electrode of a third bright-line transistor included in the test transistors; and
a fourth detection line configured to have a first end that is connected to a fifth test pad, wherein the fourth detection line is configured to extend along an edge of a second side of the display area and return to connect to a second electrode of a fourth bright-line transistor included in the test transistors.
Claim 10, The display device of claim 9, further comprising:
a bendable area disposed around the display area;
a fifth detection line that includes a first end that is connected to a sixth test pad, wherein the fifth detection line is configured to extend to the bendable area and return to connect to a second electrode of a fifth bright-line transistor included in the test transistors; and
a sixth detection line that includes a first end that is connected to a seventh test pad, wherein the sixth detection line is configured to extend to the bendable area and return to connect to a second electrode of a sixth bright-line transistor included in the test transistors.
Claim 10, The display device of claim 9, further comprising:
a bendable area disposed around the display area;
a fifth detection line that includes a first end that is connected to a sixth test pad, wherein the fifth detection line is configured to extend to the bendable area and return to connect to a second electrode of a fifth bright-line transistor included in the test transistors; and
a sixth detection line that includes a first end that is connected to a seventh test pad, wherein the sixth detection line is configured to extend to the bendable area and return to connect to a second electrode of a sixth bright-line transistor included in the test transistors.
Claim 11, The display device of claim 10, wherein:
the fourth test pad and the sixth test pad are connected to the first test pad, wherein the first test pad serves as a first common test pad; and

the fifth test pad and the seventh test pad are connected to the second test pad, wherein the second test pad serves as a second common test pad.
Claim 11, The display device of claim 10, wherein:
the fourth test pad and the sixth test pad are connected to the first test pad, wherein the first test pad serves as a first common test pad; and

the fifth test pad and the seventh test pad are connected to the second test pad, wherein the second test pad serves as a second common test pad.
Claim 12, The display device of claim 11, wherein:
the first detection transfer line is configured to extend to a portion between the fourth test pad and the sixth test pad, and
the second detection transfer line is configured to extend to a portion between the fifth test pad and the seventh test pad.
Claim 12, The display device of claim 11, wherein:
the first detection transfer line is configured to extend to a portion between the fourth test pad and the sixth test pad, and
the second detection transfer line is configured to extend to a portion between the fifth test pad and the seventh test pad.
Claim 13, The display device of claim 11, wherein:
at least one of a pixel connected to a data line connected to the third bright-line transistor, a pixel connected to a data line connected to the fourth bright-line transistor, a pixel connected to a data line connected to the fifth bright-line transistor, and a pixel connected to a data line connected to the sixth bright-line transistor are configured to emit light when a test voltage is applied to the first test pad and the second test pad.
Claim 13, The display device of claim 11, wherein:
at least one of a pixel connected to a data line connected to the third bright-line transistor, a pixel connected to a data line connected to the fourth bright-line transistor, a pixel connected to a data line connected to the fifth bright-line transistor, and a pixel connected to a data line connected to the sixth bright-line transistor are configured to emit light when a test voltage is applied to the first test pad and the second test pad.
Claim 14, A method for inspection of a display device that includes a display area including a plurality of pixels and a plurality of data lines connected with the pixels, comprising: 
applying a first test voltage to a first detection line, the first detection line being connected to a hole crack detection line that is disposed adjacent to a hole area disposed in a display area of the display device; 
applying a second test voltage to a second detection line which is connected with the hole crack detection line; 
electrically connecting the first detection line to one of  the plurality of data fines through a first bright-line transistor; and 
electrically connecting the second detection line to another one of  the plurality of data lines through a second bright-line transistor.
Claim 14, A method for inspection of a display device that includes a display area including a plurality of pixels and a plurality of data lines connected with the pixels, comprising: 
applying a first test voltage to a first detection line, the first detection line being connected to a hole crack detection line that is disposed adjacent to a hole area disposed in a display area of the display device; 
applying a second test voltage to a second detection line which is connected with the hole crack detection line; 
electrically connecting the first detection line to a first data line  the plurality of data fines through a first bright-line transistor; and 
electrically connecting the second detection line to a second data line of  the plurality of data lines through a second bright-line transistor.
Claim 15, The method of claim 14, further comprising 
emitting light by at least one of a pixel connected to a data line  connected to the first bright-line transistor and a pixel connected to another data line connected to the second bright-line transistor
Claim 15, The method of claim 14, further comprising 
emitting light by at least one of a pixel connected to the first data line  and a pixel connected to the second data line . 
Claim 16, The method of claim 15, further comprising the step of: emitting light by the pixel connected to the data line  connected to the first bright-line transistor when a crack occurs in the hole crack detection line to display a first bright line; and 
emitting light by the pixel connected to the another data line connected to the second bright-line transistor when a crack occurs in the hole crack detection line to display a second bright line.
Claim 16, The method of claim 15, further comprising the step of: emitting light by the pixel connected to the first data line  connected to the first bright-line transistor when a crack occurs in the hole crack detection line to display a first bright line; and 
emitting light by the pixel connected to the second data line connected to the second bright-line transistor when a crack occurs in the hole crack detection line to display a second bright line.
Claim 17, The method of claim 15, wherein: 
a first bright line is emitted by the pixel connected to the data line connected to the first bright-line transistor and a second bright line is emitted by the pixel connected to the another data line connected to the second bright-line transistor at a central portion of the display area.
Claim 17, The method of claim 15, wherein: 
a first bright line is emitted by the pixel connected to the first data line  and a second bright line is emitted by the pixel connected to the second data line  at a central portion of the display area.


Claim 18, The method of claim 14, wherein 
the first detection line includes a first detection transfer line connected to a first end of the hole crack detection line and a first detection receiving line connected to a second end of the hole crack detection line, and 
the second detection line includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line.
Claim 18, The method of claim 14, wherein 
the first detection line includes a first detection transfer line connected to a first end of the hole crack detection line and a first detection receiving line connected to a second end of the hole crack detection line, and 
the second detection line includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line.






Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the 
Reasons for Double Patenting
Claims 1-18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 11,004,371.  
The Applicant discloses in the independent claims 1 and 14 as well as the dependent claims 5, 15-17 of the instant applicant such that the claims 1 and 14, as well as dependent claims 5, 15-17 said… a test controller configured to electrically connect the first detection receiving line to one of  the plurality of data lines and the second detection receiving line to another one  of the plurality of the data lines.  In the dependent claims 5, 15-17 said…Pixels connected to a data LINE….and….pixels connected to another data line ….  
The Patented application’s independent claims 1 and 14 said in the last limitation ...a test controller configured to electrically connect the first detection receiving line to a first data line of the plurality of data lines and the second detection receiving line to a second data line  of the plurality of the data lines.  The Patented application’s dependent claims 5, 15-17 said…Pixels connected to the first data line  connected…and pixels connected to the second data line….
The instant application claims language still broad enough to read on the patented application because....ONE OF the plurality of data lines…and ANOTHER ONE OF the plurality of data lines, or to A DATA LINE or to ANOTHER DATA LINE  such that the data line can be any data lines on the touch panel.  Unlike in the instant application, the patented application claims position of a specific line of the data lines on the touch panel, which the claims in the instant applicant were not.
Therefore, the instant applicant is a double patenting and the claims 1, 5, 14-17 are equivalence to the patented applicant claims 1, 5, 14-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627